Citation Nr: 0210659	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 (West Supp. 
2001) for endophthalmitis of the left eye with enucleation, 
claimed as a result of treatment at a VA medical facility in 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from October 1951 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for endophthalmitis of the left eye with enucleation, claimed 
as a result of treatment at a VA medical facility in 1998.  


REMAND

In his substantive appeal received in November 1999, the 
veteran indicated that he wished to testify at a personal 
hearing before a Member of the Board at the RO.  The veteran 
testified at a personal hearing before a hearing officer at 
the RO in January 2000.  In a June 2000 supplemental 
statement of the case, the hearing officer continued the 
denial of the claim.  In November 2001, his case was 
certified to the Board.  

In an August 2002 letter, the Board requested clarification 
from the veteran as to whether he still wished to be 
scheduled for a hearing before a Member of the Board.  He 
responded that he wanted a videoconference hearing before a 
Member of the Board at the RO.  

The law provides that if suitable facilities and equipment 
are available, a veteran may request a videoconference 
hearing before a Member of the Board, and the hearing shall 
be scheduled by the RO.  38 U.S.C.A. § 7107(e) (West Supp. 
2001); 38 C.F.R. §§ 20.703, 20.704 (2001).  Since the veteran 
has indicated that he wants a videoconference hearing, the 
case must be returned to the RO.  

Accordingly, the case is REMANDED to the RO for the 
following:  


The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board at the RO.  The veteran and 
his representative should be notified of 
the date and time of any such hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

